IN THE SUPREME COURT OF THE STATE OF NEVADA


                DAVID OWENS HOOFER,                                   No. 69107
                Appellant,
                vs.
                RENEE BAKER, WARDEN,                                       FILED
                Respondent.                                                 JUN 1 7 2016



                                        ORDER OF AFFIRMANCE
                            This is a pro se appeal from a district court order dismissing a
                postconviction petition for a writ of habeas corpus.' Seventh Judicial
                District Court, White Pine County; Steve L. Dobrescu, Judge.
                            Appellant David Owens Hooper argues that the district court
                erred in dismissing his postconviction petition for a writ of habeas corpus.
                The district court dismissed the petition because this court had reversed
                Hooper's judgment of conviction, see Hooper v. State, Docket No. 63027
                (NIarch 26, 2015), such that there was no conviction or sentence from
                which habeas relief could be granted.    See NRS 34.720 (setting forth the
                scope of petitions for postconviction habeas relief). Having reviewed the




                       'Having considered the pro se brief filed by appellant, we conclude
                that a response is not necessary. NRAP 46A(c). This appeal therefore has
                been submitted for decision based on the pro se brief and the record. See
                NRAP 34(0(3).




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                   record, we agree that postconviction relief is not warranted. 2 Accordingly,
                   we
                                 ORDER the judgment of the district court AFFIRMED. 3




                                                                       J.



                                                                                          J.




                   CC:   Hon. Steve L. Dobrescu, District Judge
                         David Owens Hooper
                         Attorney General/Carson City
                         White Pine County District Attorney
                         Attorney General/Ely
                         White Pine County Clerk


                         2 Even construing the petition as seeking pretrial relief, we note that
                   relief would not be warranted because (1) a challenge asserting a lack of
                   probable cause must be filed in a pretrial petition for a writ of habeas
                   corpus within 21 days of the petitioner's first appearance in district court,
                   see NRS 34.700(1)(a), and Hooper did not file the underlying petition until
                   more than 2 years after his first appearance and (2) Hooper's double
                   jeopardy claim lacks merit, as double jeopardy does not bar retrial when a
                   defendant is retried following the reversal and remand of a prior
                   conviction, see Collier v. State, 103 Nev. 563, 565, 747 P.2d 225, 226
                   (1987).

                          3 We   deny Hooper's request for publication. See NRAP 36(c).




SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A mettr,